DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the request for continued examination filed on February 8, 2022.
Claims 1, 14, and 17–20 has been amended and is hereby entered.
Claims 2–4, 8, 13, 15, and 16 have been cancelled.
Claims 1, 5–7, 9–12, 14, and 17–20 are currently pending and have been examined.
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on February 8, 2022 has been entered.
Response to Amendment
The amendment filed January 12, 2022 has been entered.  Claims 1, 5–7, 9–12, 14, and 17–20 remain pending in the application.
Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any 

Claims 1, 5–7, 9–12, 14, and 17–20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
For claim 1, a backend is discussed in specification paragraphs 4, 45, and 46.  The specification fails, however, to set forth the specific processes being performed by the backend, including “receiving, at the backend and from the electronic device, at least one parameter that restricts a use of the dynamic financial instrument after it is activated”, “confirming, by the backend and with an owner of the funding account, approval to fund the activated dynamic financial instrument via an out-of- band communication”, “funding, by the backend, the activated dynamic financial instrument with the funding amount from the funding account”, and “returning, by the backend, an unused funding amount stored on the activated dynamic financial instrument to the funding account upon expiration of the activated financial instrument” (emphases added).  The specification only discloses the backend associating an account with the financial instrument (¶ 4) and the back end activating the dynamic card based on identifying information (¶ 45).  Claiming the backend as performing these processes cited above must therefore be cancelled from the claims.  Furthermore, an out-of-band communication is not discussed anywhere in the specification.  The limitation directed to approving funding “via an out-of-band communication” must therefore also be cancelled from the claims.  Claims 5–7, 9–12, 14, and 17–20 are also rejected due to their dependency on claim 1.
Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1, 5–7, 9–12, 14, and 17–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
First of all, claims must be directed to one or more of the following statutory categories: a process, a machine, a manufacture, or a composition of matter.  Claims 1, 5–7, 9–12, 14, and 17–20 are directed to a process (“A method”).  Thus, claims 1, 5–7, 9–12, 14, and 17–20 satisfy Step One because they are all within one of the four statutory categories of eligible subject matter.
Claims 1, 5–7, 9–12, 14, and 17–20, however, are directed to an abstract idea without significantly more.  For claim 1, the specific limitations that recite an abstract idea are:
receiving, at a backend for an issuer of a dynamic financial instrument . . ., an identification of an inactive dynamic financial instrument to activate comprising information from a scan of a component of the inactive dynamic financial instrument . . .; 
receiving, at the backend . . ., at least one parameter that restricts a use of the dynamic financial instrument after it is activated; 
receiving, at the backend . . ., a funding account and a funding amount for the dynamic financial instrument; 
activating, by the backend, the inactive dynamic financial instrument subject to the at least one parameter; 
confirming, by the backend and with an owner of the funding account, approval to fund the activated dynamic financial instrument via an out-of- band communication;
funding, by the backend, the activated dynamic financial instrument with the funding amount from the funding account; and 
returning, by the backend, an unused funding amount stored on the activated dynamic financial instrument to the funding account upon expiration of the activated financial instrument; 
wherein, the activated dynamic financial instrument is configured to communicate a customer preference to . . . a merchant, wherein the customer preference is a preference for using a product or a service offered by the merchant . . . configured to implement the customer preference.
The claims, therefore, recite activating, funding, and using a financial instrument, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction.  The additional elements of the claims are various generic computer components to implement this abstract idea (“electronic device”, “machine-readable code”, “a magnetic stripe”, “a Europay, Mastercard, and Visa (EMV) chip”, “a Near Field Communication (NFC) chip”, “an internet of things (IoT) device”, “mobile electronic device”, “kiosk”, and “Automated Teller Machine (ATM)”).
The additional elements are not integrated into a practical application because the invention merely applies the abstract idea to generic computer technology, using the computer to receive information, activate an account, and send information.  Because the invention is using the 
Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are at a high level of generality such that they amount to no more than mere instructions to apply the abstract idea using generic components.  Because merely “applying” the exception using generic computer components cannot provide an inventive concept, claim 1 is not patent eligible.
Dependent claims 5–7, 9–12, 14, and 17–20 have been given the full two part analysis, analyzing the additional limitations both individually and in combination.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101.  
For claims 5–7, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the activation recited in claim 1 by further specifying the electronic device used—“mobile electronic device executing a computer application”, “kiosk”, and “Automated Teller Machine (ATM)”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 9–12, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the activation recited in claim 1 by further specifying the parameter applied—“date or time restriction”, “merchant restriction”, “geographical restriction”, and “use restriction”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claim 14, the additional recited limitations of this claim merely further narrow the abstract idea discussed above.  This dependent claim only narrows the financial instrument recited in claim 1 by further specifying how the instrument is funded—“credit account”.  The limitations of this claim fail to integrate the abstract idea into a practical application because this claim does not introduce additional elements other than the generic components discussed above.  This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of this dependent claim fails to establish that the claim provides an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claim 17, the additional limitations of this claim merely recite additional steps that amount to no more than insignificant extra-solution activity.  This claim recites activating the EMV chip.  The limitations of this claim fail to integrate the abstract idea into a practical application See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of this dependent claim fail to amount to significantly more than the judicial exception because the courts have found a mere response to the data gathering to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, (Fed. Cir. 2015)).
For claim 18, the additional limitations of this claim merely recite additional steps that amount to no more than insignificant extra-solution activity.  This claim recites generating a cryptogram and token.  The limitations of this claim fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data outputting, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of this dependent claim fail to amount to significantly more than the judicial exception because the courts have found mere data outputting to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015)).
For claim 19, the additional limitations of this claim merely recite additional steps that amount to no more than insignificant extra-solution activity.  This claim recites notifying a requestor after activation.  The limitations of this claim fail to integrate the abstract idea into a practical application because these steps amount to no more than a mere response to the data gathering, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of this dependent claim fail to amount to significantly more than the judicial exception because the courts have found a mere response to data gathering to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, (Fed. Cir. 2015)).
For claim 20, the additional limitations of this claim merely recite additional steps that amount to no more than insignificant extra-solution activity.  This claim recites sending a request for funding, receiving approval, and funding the user account in response.  The limitations of this claim fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering and a response, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of this dependent claim fail to amount to significantly See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, (Fed. Cir. 2015)).
Claim Rejections - 35 USC § 103
In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.
(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
14, and 18–20 are rejected under 35 U.S.C. 103 as being unpatentable over Kobylkin et al., U.S. Patent App. No. 2013/0166441 (“Kobylkin”) in view of Tunnell et al., U.S. Patent App. No. 2017/0018001 (“Tunnell”) and Lopez et al., U.S. Patent App. No. 2013/0268430 (“Lopez”).
For claim 1, Kobylkin teaches:
A method for activating a dynamic transaction instrument, comprising (¶ 12: example methods):
receiving, at a backend for an issuer of a dynamic financial instrument and from an electronic device, an identification of an inactive dynamic financial instrument to activate (¶ 23: user scans QR code to identify card with payment provider; ¶ 19: payment provider issues cards) comprising information from a scan of a component of the inactive dynamic financial instrument selected from the group consisting of a machine-readable code, a magnetic stripe, a Europay, Mastercard, and Visa (EMV) chip, or a Near Field Communication (NFC) chip (¶ 23: QR code scanned to activate payment card; ¶ 50: NFC chip can also be used to load payment card);
receiving, at the backend and from the electronic device, at least one parameter that restricts a use of the dynamic financial instrument after it is activated (¶ 40: limits or restrictions on card); and
receiving, at the backend and from the electronic device, a funding account and a funding amount for the dynamic financial instrument (¶ 39: select amount of funding from payment provider account)
activating, by the backend, the inactive dynamic financial instrument subject to the at least one parameter (¶ 31: card activated through payment provider; ¶ 40: limits or restrictions upon activation); 
confirming, by the backend and with an owner of the funding account, approval to fund the activated dynamic financial instrument via an out-of- band communication (¶ 88: user verifies that they want to activate the payment card);
funding, by the backend, the activated dynamic financial instrument with the funding amount from the funding account (¶ 39: payment card funded with desired amount) . . ..
Kobylkin does not teach: returning, by the backend, an unused funding amount stored on the activated dynamic financial instrument to the funding account upon expiration of the activated financial instrument; and wherein the activated dynamic financial instrument is configured to communicate a customer preference to an internet of things (IoT) device associated with a merchant, wherein the customer preference is a preference for using a product or a service offered by the merchant and the IoT device is configured to implement the customer preference.
Tunnell, however, teaches:
 wherein the activated dynamic financial instrument is configured to communicate a customer preference to an internet of things (IoT) device associated with a merchant (¶ 170: preferences communicated to merchant; ¶ 172: first device can be smart card for payment; ¶ 47: devices include Internet of Things devices; ¶ 54: preferences can be provided to and from any of the devices in the group), wherein the customer preference is a preference for using a product or a service offered by the merchant (¶ 48, 53, 54, 56: various personalized services for devices based on preferences) and the IoT device is configured to implement the customer preference (¶ 46–48, 53, 54: various Internet of Things devices can execute personalized services).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of activating cards in Kobylkin by adding the Internet of Things ecosystem from Tunnell.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making personalized services accessible even when away from the computers—by connecting such personalization to payment devices—a benefit explicitly disclosed by Tunnel (¶ 6: need for improved collection of information away from computer, such as during vacations; ¶ 36, 38: invention related to personalized services based on preferences associated with smart card).  Kobylkin and Tunnell are both related to payment card transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these methods together.
The combination of Kobylkin and Tunnell does not teach: returning, by the backend, an unused funding amount stored on the activated dynamic financial instrument to the funding account upon expiration of the activated financial instrument.
	Lopez, however, teaches:
returning, by the backend, an unused funding amount stored on the activated dynamic financial instrument to the funding account upon expiration of the  (¶ 35: upon expiration of card, remaining balance automatically returned to user’s account).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of activating cards in Kobylkin and the Internet of Things ecosystem in Tunnell by adding the ability to return funds from Lopez.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of enhancing user experience—by not wasting any funds—a benefit explicitly disclosed by Lopez (¶ 35: user automatically receives remaining funds, so from their perspective, funds are not wasted).  Kobylkin, Tunnell, and Lopez are all related to payment card transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these methods together.
For claim 5, Kobylkin, Tunnell, and Lopez teach all the elements of claim 1 above, and Kobylkin further teaches:
The method of claim 1, wherein the electronic device comprises a mobile electronic device executing a computer application (¶ 39: smart phone can scan card to activate).
For claim 9, Kobylkin, Tunnell, and Lopez teach all the elements of claim 1 above, and Kobylkin further teaches:
The method of claim 1, wherein the parameter comprises a date or time restriction (¶ 40: “limits . . . regarding when the card can be used, an expiration date/time”; ¶ 111: “use at a specified time or times”).

For claim 10, Kobylkin, Tunnell, and Lopez teach all the elements of claim 1 above, and Kobylkin further teaches:
The method of claim 1, wherein the parameter comprises a merchant restriction (¶ 111: “use at the same merchant”).
For claim 11, Kobylkin, Tunnell, and Lopez teach all the elements of claim 1 above, and Kobylkin further teaches:
The method of claim 1, wherein the parameter comprises a geographical restriction (¶ 111: “use at a specified location or locations”).
For claim 12, Kobylkin, Tunnell, and Lopez teach all the elements of claim 1 above, and Kobylkin further teaches:
The method of claim 1, wherein the parameter comprises a use restriction (¶ 40: “limits on . . . type of product that can be purchased, any other users who are permitted to use”; ¶ 111: “use by a specified persons . . . and/or for specified products”).
For claim 14, Kobylkin, Tunnell, and Lopez teach all the elements of claim 1 above, and Kobylkin further teaches:
The method of claim 1, further comprising linking the activated dynamic financial instrument to a credit account (¶ 24: various accounts linked to payment card account).



For claim 18, Kobylkin, Tunnell, and Lopez teach all the elements of claim 1 above, and Tunnell further teaches:
The method of claim 1, further comprising: generating a cryptogram and a token for the activated dynamic financial instrument (¶ 166, 167: tokens or cryptograms may be generated).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of activating cards in Kobylkin and the ability to return funds in Lopez by adding the tokens and cryptograms from Tunnell.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making personalized services accessible even when away from the computers—by connecting such personalization to payment devices—a benefit explicitly disclosed by Tunnel (¶ 6: need for improved collection of information away from computer, such as during vacations; ¶ 36, 38: invention related to personalized services based on preferences associated with smart card).  Kobylkin, Tunnell, and Lopez are all related to payment card transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these methods together.
For claim 19, Kobylkin, Tunnell, and Lopez teach all the elements of claim 1 above, and Kobylkin further teaches:
The method of claim 1, further comprising: notifying a requestor following activation of the dynamic financial instrument (¶ 62: communication sent indicating card activated).

For claim 20, Kobylkin, Tunnell, and Lopez teach all the elements of claim 1 above, and Kobylkin further teaches:
The method of claim 1, further comprising: receiving a request for a second (¶ 62: disposable card; ¶ 34: can be re-funded as desired; ¶ 140: can be used as many times as desired) funding request for the activated dynamic financial instrument (¶ 63: “request to transfer money”);
communicating, to an electronic device associated with an owner of the funding account, a request for approval of the second funding request (¶ 64: message that funds required; ¶ 65: funding can require user authentication);
receiving, from an electronic device associated with the owner of the funding account, approval (¶ 64; ¶ 39: user can log in and select amount of desired funding); and
funding the activated dynamic financial instrument with a second funding amount (¶ 64; ¶ 39: user selected amount is provided).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kobylkin et al., U.S. Patent App. No. 2013/0166441 (“Kobylkin”) in view of Tunnell et al., U.S. Patent App. No. 2017/0018001 (“Tunnell”); Lopez et al., U.S. Patent App. No. 2013/0268430 (“Lopez”); and Hansen, U.S. Patent App. No. 2009/0037173 (“Hansen”).
For claim 6, Kobylkin, Tunnell, and Lopez teach all the elements of claim 1 above.  The combination of Kobylkin, Tunnell, and Lopez does not teach: wherein the electronic device comprises a kiosk.


The method of claim 1, wherein the electronic device comprises a kiosk (¶ 36: payment card activated at kiosk).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of activating cards in Kobylkin, the Internet of Things ecosystem in Tunnell, and the ability to return funds in Lopez by adding the ability to activate the cards at a kiosk from Hansen.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these kiosk transactions even more secure—by adding one more technique for verification—a benefit explicitly disclosed by Hansen (¶ 5: need for additional authentication when activating credit cards to reduce fraud; ¶ 6: invention provides more secure method for activating card).  Kobylkin, Tunnell, Lopez, and Hansen are all related to payment card transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and secure by combining these methods together.
For claim 7, Kobylkin, Tunnell, and Lopez teach all the elements of claim 1 above.  The combination of Kobylkin, Tunnell, and Lopez does not teach: wherein the electronic device comprises an ATM.
	Hansen, however, teaches:
The method of claim 1, wherein the electronic device comprises an Automated Teller Machine (ATM) (¶ 36: payment card activated at ATM).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of activating cards in Kobylkin, the (¶ 5: need for additional authentication when activating credit cards to reduce fraud; ¶ 6: invention provides more secure method for activating card).  Kobylkin, Tunnell, Lopez, and Hansen are all related to payment card transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and secure by combining these methods together.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kobylkin et al., U.S. Patent App. No. 2013/0166441 (“Kobylkin”) in view of Tunnell et al., U.S. Patent App. No. 2017/0018001 (“Tunnell”); Lopez et al., U.S. Patent App. No. 2013/0268430 (“Lopez”); and Breed et al., U.S. Patent App. No. 2018/0276672 (“Breed”).
Kobylkin, Tunnell, and Lopez teach all the elements of claim 1 above.  The combination of Kobylkin, Tunnell, and Lopez does not teach: activating the EMV chip.
	Breed, however, teaches:
The method of claim 1, further comprising: activating the EMV chip (¶ 42: EMV chip activated after verification).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of activating cards in Kobylkin, the Internet of Things ecosystem in Tunnell, and the ability to return funds in Lopez by adding the ability to activate the EMV chip from Breed.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making the cards more secure—by adding (¶ 4: need for more secure verification of identity; ¶ 42: invention in part involves additional verification for activation of cards).  Kobylkin, Tunnell, Lopez, and Breed are all related to payment card transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and secure by combining these methods together.
Response to Arguments
Claim Rejections Under 35 U.S.C. § 103
Applicant’s arguments filed on January 12, 2022 with respect to claims 1, 5–7, 9–12, 14, and 17–20 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that Tunnell (U.S. Patent App. No. 2017/0018001) fails to disclose the limitation “wherein, the activated dynamic financial instrument is configured to communicate a customer preference to an internet of things (IoT) device associated with a merchant, wherein the customer preference is a preference for using a product or a service offered by the merchant and, the IoT device is configured to implement the customer preference.”  Applicant explains that Tunnell refers to communicating a customer preference, but does not disclose an IoT device configured to implement the customer preferences received from a dynamic financial instrument. Tunnell, however, does disclose that customer preferences can be communicated from one device to another, such as from a card (¶ 170: “establishing a connection with a device and receiving and greeting a member via identification service, and receiving preferences per preference service”; ¶ 172: “a first device (such as a smart card for a non-limiting example), may be detected by a second device (such as a taxi or toll)”).  And, Tunnell goes on to explain that customer preferences can be received at any variety of IoT devices, and be used to execute personalized services for the user (¶ 48: “For instance, mobile, wearable and other transitory systems may interact within an IOT (Internet of Things) ecosystem as described in FIG. 3. IOT devices include but are not limited to wearables on an individual 100, and/or door locks 101, blinds 102, televisions 103, home automation devices, thermostats 104, lights, fans, light switches 105, alarm systems 106, appliances 107, digital picture frames 108, cooking tools, music equipment, gaming equipment, desktop computers, computer servers, laptop computers 109, vehicles, garage door openers, keyless locks and other devices that facilitate the ‘internet of things.’”; ¶  53: “Personalized services 50, some shown in FIG. 4, may include but are not limited to services that relate to one or more of the following: a wake-up or prompt, hospitality 51, identification (ID) 52, information 53, business card, contacts, authentication 54, security, . . . or other services that are customized in response to the personal information and the like, collectively called “personalized services” or “services” hereafter.”; ¶ 54: “Any one or more of the devices 10 could provide preferences or execute personalized services 50 within the group 40.”).  Thus, as the claims are currently written, the cited references, in combination, do disclose “wherein, the activated dynamic financial instrument is configured to communicate a customer preference to an internet of things (IoT) device associated with a merchant, wherein the customer preference is a preference for using a product or a service offered by the merchant and, the IoT device is configured to implement the customer preference.”
Applicant argues that the dependent claims are allowable by virtue of their dependence on claim 1, which was amended to overcome the rejection under 35 U.S.C. 103.  As discussed above, however, the combination of Kobylkin (U.S. Patent App. No. 2013/0166441), Tunnell, and Lopez (U.S. Patent App. No. 2013/0268430) discloses all the limitations of claim 1.  Thus, Applicant’s arguments with respect to claims 5–7, 9–12, 14, and 17–20 are not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Davenport et al., U.S. Patent App. No. 2002/0190118, discloses configuring a vehicle based on user preferences upon payment with a card.
Singhal, U.S. Patent App. No. 2018/0012211, discloses a system for communicating user preferences to a merchant from a payment device.  
Flitcroft et al., U.S. Patent App. No. 2009/0037333, discloses a credit card system with single use and limited use cards to help reduce fraud.  
Gutierrez-Sheris, U.S. Patent App. No. 2004/0230610, discloses a method of transferring money by distributing customer transaction cards.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.




/DIVESH PATEL/Examiner, Art Unit 3696                                                                                                                                                                                                        
/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696